Title: To Thomas Jefferson from Thomas Pinckney, 11 February 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
Great Cumberland Place London 11 Febry. 1793

Within these few days I have written to you by the Packet, the William Penn and the George Barclay; by the harmony which will convey this to you I have only to inclose a copy of the Passports I have given to our homeward bound Vessels, being the highest evidence we can give of their being American bottoms and as near the Passports required by our treaties of Commerce as the circumstances of their being issued here and the very inaccurate copy (the only one I can immediately procure here) of the form annexed to the treaties enable me to make them. In future I presume none of our Vessels will leave America unprovided but as stragling Vessels from distant parts may continue to drop in here for some time I would submit the propriety of a few Passports properly signed and sealed but in other respects blank being lodged with our Consuls at the different Ports.
To insure the earliest intelligence I must here repeat the information of the loss of my Cypher on which I have written fully in my three last letters and have assigned my reasons why I think it is not stolen but sent through mistake to Mr. Barclay. I must likewise repeat the news of this gentlemans sudden death at Lisbon. Col. Humphreys has taken possession of his Papers. The French declaration of War is in the  Gazettes herewith. With sentiments of sincere respect I remain Dear Sir Your most faithful and obedient Servant

Thomas Pinckney

